Citation Nr: 0832806	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health 
Administration, Washington, DC


THE ISSUE

Whether the veteran is entitled to enrollment and access to 
Department of Veterans Affairs (VA) medical care benefits as 
a member of Priority Group 8 veterans.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 determination by the VA, Veterans 
Health Administration, in Washington, DC, which denied the 
veteran's application for enrollment in the VA healthcare 
system.

In August 2007, the veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the RO located in St. Petersburg, Florida.  
However, the veteran cancelled his request for a hearing.


FINDINGS OF FACT

1.  The veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than Priority Group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, in this case, VCAA notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit). 

Eligibility requirements for enrollment in the VA healthcare 
system

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  VA determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned the lowest priority, or 
category 8.  38 C.F.R. § 17.36(b).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in May 2003.  Based upon his status as a 
non-service-connected veteran and the financial information 
provided, he was assigned to Priority Group 8.  The veteran 
does not dispute the date of receipt of his application, but 
essentially contends that it is improper to deny him health 
care benefits as it was not the agreement the Army made with 
him when he was entered service, and that he had not been 
provided with notice that he could not be enrolled for health 
benefits if he were to apply after January 17, 2003.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of VA is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Then, under Public Law No. 107-135, the 
VA Health Care Programs Enhancement Act of 2001, an 
additional Priority Group 8 was established.  Subsequently, 
due to VA's limited resources, the Secretary made a decision 
to restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents notice to all.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002). 

Moreover, with respect to the claimant's assertion that he 
was promised these benefits while in service, the Board notes 
that an argument that denying benefits violates a contract 
made by the Federal Government at the time the veteran 
enlisted in service has previously been considered and 
rejected by Federal Courts.  See Schism v. United States, 239 
F.3d 1280 (Fed. Cir. 2001) (in which the United States Court 
of Appeals for the Federal Circuit held that certain military 
retirees are not entitled to free lifetime health care based 
on implied-in-fact contracts premised on promises made when 
they joined the service that they would receive free lifetime 
medical care for themselves and their dependents).

The veteran contends that it is unfair to deny him enrollment 
in the VA health care system.  He appears to be raising an 
argument couched in equity.  While certainly sympathetic to 
such an argument, the Board is bound by the law and is 
without authority to grant benefits on the basis of equity.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis, 6 Vet. App. at 
429-30. 


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


